Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	The Amendment filed December 23, 2020 has been entered.  Claims 1, 4, 6-8, 11, 14 and 16-18 have been amended.  Claims 2-3, 5, 12-13 and 15 have been cancelled.  Claims 1, 4, 6-11, 14, and 16-20 remain pending in the application.  Regarding request to acknowledge the acceptance of drawings, it is considered as acceptable when the publication-ready drawings being entered by the Office of Patent Application Processing (OPAP).  See MPEP 608.02(b).  

Allowable Subject Matter


3.	Claims 1, 4, 6-11, 14, and 16-20 are allowed.
The following is an examiner's statement of reasons for allowance: 

	Regarding independent claim 1, the prior art of record fails to teach or suggest a module connection structure comprising: 
		a first module;
		a second module connected to the first module via connectors;

		wherein the second module has a first fitting protrusion inserted into the first fitting recess and a second fitting protrusion inserted into the second fitting recess as the first fitting protrusion and the second fitting protrusion of the plurality of fitting protrusions in which the first insertion holes are provided, and 
		wherein fitting widths of the first fitting recess and the first fitting protrusion are different from widths of the second fitting recess and the second fitting protrusion,
	 in combination with other limitations, as specified in the independent claim 1.
	
	Claims 4, and 7-10 are allowed by virtue of their dependency from claim 1.   

	Regarding independent claim 6, the prior art of record fails to teach or suggest a module connection structure comprising: 
		a first module;
		a second module connected to the first module via connectors;
		wherein the first module has second screw holes that are provided in the fitting recesses, 
		wherein the second module has second insertion holes that are provided in the fitting protrusions, 
		wherein fastening screws that act as the fixing members, are inserted into the second insertion holes, and are movable between the fixed position at which the 
		wherein the second module has second restraints that act as the fixing member holders and restrain the fastening screws located at the unfixed position from falling from the second insertion holes,
	in combination with other limitations, as specified in the independent claim 6.

	Regarding independent claim 11, the prior art of record fails to teach or suggest a  measuring instrument comprising: 
		a first module comprising a first substrate connected to a sensor; 
		a second module comprising a second substrate connected to the first substrate via connectors, the second module being connected to be separable from the first module,
		wherein the first module has a first fitting recess and a second fitting recess as the first fitting recess and the second fitting recess of the plurality of fitting recesses in which the first screw holes are provided, 
		wherein the second module has a first fitting protrusion inserted into the first fitting recess and a second fitting protrusion inserted into the second fitting recess as the first fitting protrusion and the second fitting protrusion of the plurality of fitting protrusions in which the first insertion holes are provided, and 
		wherein fitting widths of the first fitting recess and the first fitting protrusion are different from widths of the second fitting recess and the second fitting protrusion, 		in combination with other limitations, as specified in the independent claim 11.

	Claims 14, and 17-20 are allowed by virtue of their dependency from claim 11.

	Regarding independent claim 16, the prior art of record fails to teach or suggest a  measuring instrument comprising: 
		a first module comprising a first substrate connected to a sensor; 
		a second module comprising a second substrate connected to the first substrate via connectors, the second module being connected to be separable from the first module,
		wherein the first module has second screw holes that are provided in the fitting recesses, 
		wherein the second module has second insertion holes that are provided in the fitting protrusions, 
		wherein fastening screws that act as the fixing members, are inserted into the second insertion holes, and are movable between the fixed position at which the fastening screws are screwed into the second screw holes and the unfixed position at which the fastening screws are not screwed into the second screw holes, and 
		wherein the second module has second restraints that act as the fixing member holders and restrain the fastening screws located at the unfixed position from falling from the second insertion holes
	in combination with other limitations, as specified in the independent claim 16.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/C.P.T/Examiner, Art Unit 2654
/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654